DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s amendments and arguments directed to overcoming the claim objection, 35 U.S.C. 101 rejection(s), and double patenting rejection(s) are persuasive.

The applicant’s arguments regarding the 35 U.S.C. 102 and 103 rejections are not persuasive. The applicant argues that Dzerve fails to disclose a mention of transmitting two different requests having first and second network addresses originating from different cluster nodes with a third network address instead of the first and second network addresses to an addressed associated with an external service. The examiner respectfully disagrees.
	First, the examiner repeats the citation made in the Office action mailed on 11/17/2020:
(Figure 1; ¶ [0079]; wherein the traffic from the first and second subnets and respective mobile devices is translated into respective proxy addresses via one-to-one translation and then these proxy addresses are translated into a single cloud address via many-to-one translation; in other words, any requests for any external services will appear to come from a single cloud address even though they come from different subnets, or clusters, of the network; ¶ [0081], wherein a different embodiment wherein the proxy addresses may be excluded and a many-to-one translation from GUI addresses to a single cloud address may be utilized by the subnets for any external traffic).


The applicant’s traversal of the use of Official Notice is inadequate. The applicant states they are traversing the Official Notice and request the examiner provide reference(s), but the applicant fails to state “why the noticed fact is not considered to be common knowledge or well-known in the art” as required by MPEP §2144.03, C., first paragraph. Therefore, the Official Notice is taken as admitted prior art as required by MPEP §2144.03, C., second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-11, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dzerve et al., U.S. Publication No. 2013/0103834 A1 (hereafter referred to as Dzerve).

As to claim 1, Dzerve discloses a method, comprising:
	receiving, by an outbound request manager coupled to a first cluster node, a second cluster node, and an external service, a first request for the external service originating from the first cluster node having a first network address (Figure 1; ¶ [0079]; wherein all traffic from mobile devices, such as those in subnet A and which would include traffic to any services external to subnet A and over the Internet to remote hosts, is translated from their private address to a proxy address);
	receiving, by the outbound request manager, a second request for the external service originating from the second cluster node having a second network address (Figure 1; ¶ [0079]; wherein all traffic from mobile devices, such as those in subnet B and which would include traffic to any services external to subnet B and over the Internet to remote hosts, is translated from their private address to a proxy address);
(Figure 1; ¶ [0079]; wherein the traffic from the first and second subnets and respective mobile devices is translated into respective proxy addresses via one-to-one translation and then these proxy addresses are translated into a single cloud address via many-to-one translation; in other words, any requests for any external services will appear to come from a single cloud address even though they come from different subnets, or clusters, of the network; ¶ [0081], wherein a different embodiment wherein the proxy addresses may be excluded and a many-to-one translation from GUI addresses to a single cloud address may be utilized by the subnets for any external traffic).

As to claims 3-11, 15, 17, and 18, the claims are rejected for reasons similar to those given for claim 1 above. Namely, the citations of Dzerve given above for claim 1 also disclose the subject matter of claims 3-11, 15, 17, and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 2, 12-14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dzerve, in view of Official Notice now taken as admitted prior art (See MPEP § 2144.03 and paragraph 4 of this Office action).

As to claim 2, Dzerve is silent on caching, by an outbound request manager, information received in response to a first request and a second request and utilizing, by the outbound request manager, the cached information in response to receipt of a third request. However, the admitted prior art discloses that caching, by an outbound request manager, information in response to a first request and a second request (for example, caching web data by a proxy server or cache server when clients send requests for webpages) and utilizing, by an outbound request manager, the cached information in response to a third request (for example, receiving a third request for the same webpage and utilizing the cached web data from the proxy server or cache server) was well known in the art at the time of the filing of the invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Dzerve in the aforementioned manner as was well 

As to claim 12, Dzerve is silent on wherein the cluster node serving as the outbound request manager is a leader cluster node, wherein the leader cluster node is one of the plurality of cluster nodes with a greatest quantity of confidence votes from the plurality of cluster nodes. However, it was well known in the art according to the admitted prior art at the time of the filing of the invention to elect a leader node from among a plurality of nodes based on an election method.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Dzerve in the aforementioned manner as was well known in the art at the time of the filing of the invention according to the admitted prior art in order to select the node considered to be best suited among a plurality of nodes to perform networking tasks.

As to claims 13 and 14, the claims are rejected for reasons similar to those given for claim 12 above.

As to claims 16, 19, and 20, the claims are rejected for reasons similar to claim 2 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naudus et al., U.S. Patent No. 7,023,863 B1 discloses using Network Address Translation (NAT) to allow subnets to exist behind a single or small number of globally unique Internet Protocol addresses (Column 9, lines 2-11).

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached on Mon-Fri: 7:00 AM to 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Brian Whipple/
Primary Examiner
Art Unit 2454
3/22/2021